Citation Nr: 0705598	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  00-16 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office RO)
in Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for cervical arthritis.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant served in the New Philippine Scouts from June 
1946 to September 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Manila, Republic of the Philippines, RO that denied the 
appellant's petition to reopen a claim for service connection 
for cervical arthritis, based on the RO's finding that new 
and material evidence had not been received in support of the 
petition.  

This issue initially came before the Board merged with an 
appeal of a September 2000 rating decision by the Manila RO 
that denied the appellant's petition to reopen a claim for 
nonservice-connected disability pension.

In April 2005, the appellant testified regarding the two 
issues cited above at a hearing before the undersigned Member 
of the Board sitting at the Honolulu, Hawaii, RO.  A 
transcript of that hearing is of record.

The Board issued a decision in September 2005 that denied the 
appellant's petition to reopen a claim for nonservice-
connected disability pension; that issue is accordingly no 
longer before the Board.  

The Board's action in September 2005 remanded the remaining 
issue, as characterized on the title page, to the RO, via the 
Appeals Management Center (AMC), for further development.  
The required development has been accomplished, and the issue 
has been returned to the Board for appellate review.  

FINDINGS OF FACT

1.  A decision by the Board in January 1986 denied service 
connection for cervical arthritis.  A subsequent Board 
decision in June 1989 continued the denial of service 
connection, based on a finding that a new factual basis 
warranting a grant of service connection was not presented by 
the evidence.  

2.  The RO issued a rating decision in April 1993 that denied 
the appellant's petition to reopen his claim for service 
connection.  The appellant submitted a Notice of Disagreement 
but subsequently notified the RO that he was abandoning his 
appeal.

2.  No new evidence associated with the claims file since the 
RO's April 1993 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
cervical arthritis.


CONCLUSIONS OF LAW

1.  The April 1993 RO decision denying service connection for 
cervical arthritis is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  As new and material evidence since RO's April 1993 denial 
of service connection for cervical arthritis has not been 
received, the criteria for reopening that claim are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). 

The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board points out, with respect to the appellant's 
petition to reopen the claim for service connection for 
cervical arthritis, that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title." 38 U.S.C. § 5103A(f).  Because, 
as explained in more detail below, new and material evidence 
to reopen the appellant's claim has not been received, it 
does not appear that the duty to assist provisions of the Act 
are applicable to the appellant's petition to reopen his 
claim for service connection for the claimed disability.

In any event, the Board finds that all notification and 
development action needed to render a fair decision on the 
petition to reopen the claim has been accomplished.

A January 2006 AMC letter informed the appellant and his 
service representative of VA's duties to notify and assist 
under the VCAA, of the elements required to reopen a 
previously-denied claim, and also notified him of the 
elements required to establish entitlement to the underlying 
benefit claimed (in this case, service connection).  

The January 2006 letter informed the appellant that in order 
to establish entitlement to service connection, the evidence 
must show an injury in military service or a disease that 
began or was made worse in military service, a current 
physical or mental disability, and a relationship between the 
current disability and an injury, disease, or event during 
military service.  

The January 2006 letter also informed the appellant that his 
claim was denied on the merits in January 1986 because the 
claimed disorder was not related to military service.  The 
letter stated that reopening of the claim required new and 
material evidence addressing that issue.  The letter stated 
that to qualify as "new" the evidence must be existing and 
not previously considered; to qualify as "material" the 
evidence must pertain to the reason the claim was previously 
denied.  

The appellant had an opportunity to respond to the January 
2006 AMC letter prior to the RO's readjudication of the 
claim, as reflected in the July 2006 Supplemental Statement 
of the Case (SSOC.  Hence, the Board finds that the appellant 
has received sufficient notice of the information and 
evidence needed to support the claim on appeal, and as been 
afforded ample opportunity to submit information and 
evidence.

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As noted 
above, the letter of January 2006 satisfied both duties under 
Kent.

The Board also finds that the January 2006 notice letter 
satisfied the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the AMC notified the 
appellant that VA is responsible for getting relevant records 
from any Federal agency (including military records, VA 
treatment records, and records from the Social Security 
Administration) and is required to make reasonable efforts to 
obtain medical records, employment records, or records from 
non-Federal entities.  

The January 2006 notice letter also provided an updated 
listing of evidence on file and a listing of the types of 
evidence that would support the appellant's claim.  The 
letter specifically advised the appellant, "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."

In the decision of Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content-of-notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the appellant 
after the May 2000 rating action on appeal. This is logical, 
since the rating decision on appeal was issues prior to the 
enactment of the VCAA.  However, the Board finds that, with 
respect to this matter, the delay in issuing section 5103(a) 
notice was not prejudicial to the appellant because it did 
not affect the essential fairness of the adjudication, in 
that the claim was fully developed and re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3f 1328 (Fed. Cir. 
2006).  

In this regard, as indicated above, the January 2006 AMC 
letter satisfied the VCAA notice requirements and cured any 
defects in previous letters.  Thereafter, the appellant had 
ample opportunity to respond prior to issuance of the July 
2006 and prior to the certification of the appeal to the 
Board in October 2006.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
 
More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this case, the veteran's status is not at issue, and the 
January 2006 AMC letter advised the appellant of the second 
and third Dingess elements (existence of a disability, 
connection between the veteran's service and that 
disability).

The SSOC in July 2006 notified the appellant of the last two 
Dingess elements (degree of disability and effective date).  
Further, as the Board's decision herein denies the 
appellant's petition to reopen his claim for service 
connection, the underlying claim for service connection is 
not being reached; as such, no disability rating or effective 
date is being assigned.  

Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant in connection with the 
claim on appeal.  The RO has obtained the VA medical 
treatment records, and medical records from those non-VA 
medical providers that the appellant identified as 
potentially having relevant records.  The appellant was 
afforded a hearing the Board in April 2005, and a transcripts 
of that hearing is of record.  

In conjunction with the duty to assist, the Board notes that 
the appellant's service medical record (SMR) is not on file; 
according to a communication to the RO from the National 
Personnel Records Center (NPRC), it is possible that the 
appellant's SMR was destroyed in a fire at the NPRC.  

If service records are presumed to have been destroyed while 
in government custody, VA's duty to assist is heightened and 
includes an obligation to search for other forms of records 
that support the claimant's case.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 
(1991).  In this case, the record shows that the RO made 
reasonable efforts to find alternative records to support the 
veteran's claims.  The NPRC specifically searched for 
military hospital records that would support the veteran's 
claimed treatment, and notified the RO in writing that no 
such records were found.  The NPRC provided the morning 
reports from the veteran's military unit to document that he 
was hospitalized as he contends.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing pertinent records, in addition to those noted 
above, that that need to be obtained.  In other words, the 
Board is aware of no circumstances in this matter that would 
put the VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  

The Board also finds that there is no basis for further 
developing the record to create any additional evidence in 
connection with any claim on appeal.  Specifically in regard 
to medical examinations, the Board notes that for a finally-
denied claim, VA is not required under the VCAA to provide a 
medical examination unless the claim is first reopened upon 
receipt of new and material evidence.  38 C.F.R. § 
3.159(c)(4)(C)(iii).  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Historically, a January 1986 decision by the Board denied 
service connection for osteoarthritis on the merits, based on 
the Board's finding that osteoarthritis was not shown in 
service or for several decades thereafter.  Subsequent Board 
decisions in June 1989 and in June 1991 denied the veteran's 
petitions to reopen his claim for service connection for 
osteoarthritis.  The appellant filed a request for 
reconsideration in September 1991, which the Board denied in 
a January 1992 letter.

If the Board denies a claim for service connection, and the 
veteran did not appeal the denial and no other exception to 
finality applies, the Board's decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. §§ 7103, 7104(a); 38 
C.F.R. § 20.1100.

After the Board's decision in June 1991, the RO issued a 
rating decision in April 1993 that denied the appellant's 
petition to reopen his claim.  The appellant filed a Notice 
of Disagreement (NOD) in August 1993, and the RO issued a 
Statement of the Case (SOC) later in August 1993.  In October 
1993, the appellant notified the RO that he did not intend to 
pursue a substantive appeal.  

As the appellant did not file a substantive appeal in regard 
to the RO's April 1993 denial of his petition to reopen the 
claim, that rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 20.302, 
20.1103.  

The appellant filed the present petition to reopen his claim 
in May 1999.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Pertinent to claims filed prior to August 29, 2001, Title 38 
Code of Federal Regulations, Section 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The regulations implementing the VCAA include a revision of 
38 C.F.R. § 3.156.  However, that revision applies only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2002).  Given that the claim culminating 
in the instant appeal was received in May 1999, the Board 
will apply the version of 38 C.F.R. § 3.156(a) that was in 
effect prior to August 29, 2001.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence of record at the time of the RO's April 1993 
rating decision was as follows: morning reports showing 
veteran was hospitalized for unknown complaints in May 1947 
to June 1947; Manila Medical Center X-ray in June 1970 
showing osteoarthritis of the cervical spine; veteran's 
affidavit in October 1982 asserting cervical spine injury in 
service; letter from Dr. G.L.A. in December 1982 asserting 
having treated the appellant for cervical spine complaints 
beginning in 1947; VA examination and X-ray in September 1986 
showing hypertrophic degenerative disease of the cervical 
spine; letters from Dr. J.E.D. in May 1989 and August 1989 
asserting that he treated the appellant for chronic cervical 
arthritis in September 1947; VA letter in June 1989 asserting 
treatment for hypertrophic arthritis of the cervical spine 
since September 1983; certified letters from veterans P.D.L. 
and F.A.L. asserting that they witnessed the appellant incur 
the claimed injury during a "wheelbarrow race" in July 
1946; and, letter from Dr. R.R.O. in December 1989 asserting 
that he treated the appellant in 1987 and 1989. 

The "new" medical and lay evidence added to the record 
since the RO's April 1993 rating decision (the evidence that 
was not before the adjudicator in April 1993) is listed 
below, with the Board's finding regarding the materiality of 
each.

A September 1989 medical certificate from the VA Medical 
Center (VAMC) Quezon City shows current osteoarthritis of the 
cervical spine.  This evidence is not material because it 
does not establish a connection between that disorder and the 
veteran's military service.

Treatment records from Dr. B.E.R. for the period May 1992 to 
December 2000, and from Queen's Medical Center for the period 
July 1993 to January 1994, are not material because they do 
not establish a connection between the claimed disability and 
the veteran's military service.

Letters from Dr. B.E.R. in July 1994 and December 2000 state 
that Dr. B.E.R. was currently treating the veteran for 
osteoarthritis. These letters are not material because they 
do not establish a connection between the claimed disability 
and the veteran's military service.

A Queen's Medical Center X-ray in June 2000, showing 
multilevel degenerative changes in the cervical spine, is not 
material because it does not establish a connection between 
the current disorder and the veteran's military service.

A letter from Dr. L.C. dated in July 2000 noted a history of 
cervical arthritis diagnosed in 1946.  This addresses a 
specific finding of the Board in its January 1986 denial of 
the claim on its merits (i.e., the Board's finding that the 
arthritis did not become manifest until decades after 
discharge from service).  However, the letter is not material 
because a mere transcription of lay history, unenhanced by 
any additional medical comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).

A certified letter from veteran M.R.D. dated in January 1999 
asserts that he witnessed the appellant incur the claimed 
injury during a "wheelbarrow race" in July 1946 and that 
the appellant subsequently complained of neck pain in 1947.  
This letter is not material because it is redundant of lay 
"buddy statements" that were of record at the time of the 
April 1993 rating decision.

Finally, the testimony by the appellant before the Board in 
April 2005 that he injured his neck performing a 
"wheelbarrow race" during military service.  This evidence 
is not material because it is duplicative and redundant of 
the veteran's affidavit in October 1982.

In sum, evidence added to the file since April 1993 in the 
context of the attempt to reopen the claim for service 
connection for cervical arthritis essentially fails to 
address the inadequacies of the appellant's claim as found in 
the last denial on the merits, and is not material.
  
Accordingly, the Board finds that the evidence received since 
the April 1993 RO rating decision regarding the claim for 
service connection for cervical arthritis is either 
cumulative or redundant of evidence previously of record or, 
if new, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  It follows 
that the claim for service connection for cervical arthritis 
may not be reopened, and the RO's April 1993 denial of the 
claim remains final.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for cervical arthritis has not been received, the 
appeal is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


